 


109 HR 1395 IH: Protection of Children from Methamphetamine Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1395 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Ms. Hooley introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Act to provide a minimum mandatory prison sentence for manufacturing methamphetamine on properties where children reside, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protection of Children from Methamphetamine Act of 2005. 
2.New minimum mandatory sentence 
(a)In generalThe Controlled Substances Act is amended by inserting after section 419 (21 U.S.C. 860) the following: 
 
419a.Minimum mandatory penalty for manufacture of methamphetamine on premises where children resideWhoever violates section 401(a)(1) by manufacturing methamphetamine or its salts, isomers or salts of isomers on premises in which an individual who is under the age of 18 years resides, shall, unless a higher minimum mandatory imprisonment applies, be imprisoned for not less than 20 years. . 
(b)Clerical amendmentThe table of contents of the Comprehensive Drug Abuse Prevention and Control Act of 1970 is amended by inserting after the item relating to section 419 the following new item: 
 
 
419a. Minimum mandatory penalty for manufacture of methamphetamine on premises where children reside.  
3.Study regarding health effects on children of exposure to process of unlawful manufacture of methamphetamine 
(a)In generalWith respect to the unlawful manufacturing of methamphetamine, the Secretary of Health and Human Services shall conduct a study for the purpose of determining— 
(1)to what extent food, water, air, soil, equipment, or other matter becomes contaminated with methamphetamine or other harmful substances as a result of the proximity of the matter to the process of such manufacturing; and 
(2)whether any adverse health conditions result from the exposure of children to such process or to contaminated matter within the meaning of paragraph (1). 
(b)Report to congressNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services shall complete the study under subsection (a) and submit to the Congress a report describing the findings of the study. 
4.Grants for programs for drug-endangered children 
(a)In generalThe Secretary of Health and Human Services, in collaboration with the Attorney General, shall make grants to eligible States for the purpose of carrying out programs to provide a comprehensive response to the health and mental health problems of children that are associated with living in a home in which methamphetamine is unlawfully manufactured, administered, or distributed. Such health problems include exposure to food, water, air, soil, equipment, or other matter that has become contaminated with methamphetamine or other harmful substances as a result of the proximity of the matter to such unlawful manufacturing. 
(b)Eligible stateA State is an eligible State for purposes of subsection (a) if the State had more than 200 methamphetamine lab seizures in 2004, as reported by the National Clandestine Laboratory Database.  
(c)Certain requirementsThe Secretary of Health and Human Services shall ensure that the procedures and services of programs carried out with grants under subsection (a) include the following: 
(1)Coordination among law enforcement agencies, prosecutors, child protective services, and health professionals. 
(2)Removal of children from toxic or drug-endangering environments. 
(3)Medical and dental health evaluation and services, drug and toxic chemical exposure screening, and mental health evaluation and services. 
(d)Authorization of appropriations For the purpose of carrying out this section, there are authorized to be appropriated $20,000,000 for each of the fiscal years 2006 and 2007. Amounts appropriated under the preceding sentence shall remain available until expended.   
 
